UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

IN THE MATTER OF THE SEARCH OF:

 

INFORMATION ASSOCIATED WITH EMAIL

ACCOUNT: 1:19-SW-445
HKULLAH@GMAIL.COM Filed Under Seal

STORED AT PREMISES CONTROLLED BY
GOOGLE, INC.

 

 

UNITED STATES’ MOTION TO SEAL AND
FOR 18 U.S.C. § 2705(b) NONDISCLOSURE ORDER

The United States of America, pursuant to Local Rule 49(B) of the Local Criminal

Rules for the U.S. District Court for the Eastern District of Virginia, asks this Court for an
order to seal the search warrant, the application for search warrant, the affidavit in support
of the search warrant, and the Motion to Seal and For Non-Disclosure Order pursuant to 18
U.S.C. § 2705(b), under which the United States asks this Court to order Google. Inc., not to
disclose the existence of these materials except to Special Agents of the U.S. Department of
State, Office of Inspector General, as part of its cooperation with law enforcement agents to
execute the search warrant until such time as the search warrant materials are unsealed.

I. Reasons for Sealing (See Local Rule 49(B)(1))

1. At the present time, law enforcement officers of the U.S. Department of
State, Office of Inspector General are continuing an investigation into violations related to
wire fraud, in violation of 18 U.S.C. § 1343, Aggravated Identity Theft, in violation of 18
U.S.C. § 1028A(a)(1), and False Claims, in violation of 18 U.S.C. § 287. Although the .

individual being investigated is now aware of the investigation, he is unaware of the scope

Page 1 of 5
of the investigation, the specific investigative steps being taken, and the facts gathered to
date.

2. Premature disclosure of the specific and sensitive details of this ongoing
investigation would jeopardize this ongoing criminal investigation, including by giving the
target an opportunity to destroy or tamper with evidence and witnesses, change patterns of
behavior, and notify confederates, if any. In addition, given the nature of the crimes under
investigation and the status of the investigation, the specific details of the evidence
included in the affidavit necessarily contain sensitive law enforcement information about
an ongoing and proactive investigation. If such information were made public at this time,
it would jeopardize the ongoing investigation. Thus, a sealing order is necessary to avoid
hindering the ongoing investigation in this matter.

3. The United States has considered alternatives less drastic than sealing,
including, for example, the possibility of redactions, and has determined that none would
suffice to protect this investigation.

II. The Governing Law (See Local Rule 49(B)(2))

4, It is generally recognized that the public has a common-law right of access,
but not a First Amendment right of access, to judicial documents, including documents
associated with ex parte proceedings such as search warrants and orders issued pursuant to
18 U.S.C. §.2703. See In re Application of the United States of America for an Order
Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 292 (4th Cir. 2013); Media Gen.
Operations, Inc. v. Buchanan, 417 F.3d 424, 429 (4th Cir. 2005). To substantively overcome
the common law presumption of access to search warrant materials, a court must find that

there is a “significant countervailing interest” in support of sealing that outweighs the

Page 2 of 5
public’s interest in openness. In re Application, 707 F.3d at 298, citing Under Seal v. Under
Seal, 326 F.3d 479, 486 (4th Cir. 2008).

5. Before a district court generally may seal judicial records or documents, it
must (a) provide public notice of the request to seal and allow interested parties a
reasonable opportunity to object, (b) consider less drastic alternatives to sealing the
documents, and (c) provide specific reasons and factual findings supporting its decision to
seal the documents and for rejecting the alternatives. Ashcraft v. Conoco, Inc., 218 F.3d
288, 302 (4th Cir. 2000).

6. Regarding the notice requirement in the specific context of search warrants,
the Fourth Circuit has cautioned that “the opportunity to object” cannot “arise prior to the
entry of a sealing order when a search warrant has not been executed.” Media Gen.
Operations, 417 F.3d at 429. “A rule to the contrary would endanger the lives of officers and
agents and allow the subjects of the investigation to destroy or remove evidence before the
execution of the search warrant.” Jd. Accordingly, in the context of search warrants,

“the notice requirement is fulfilled by docketing ‘the order sealing the documents; which
gives interested parties the opportunity to object after the execution of the search
warrants.” Id. at 430 (quoting Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65 (4th Cir. 1989));
see also Local Rule 49(B) (“Until an executed search warrant is returned, search warrants
and related papers are not filed with the Clerk.”).

7. Finally, regarding the requirement of specific findings, the Fourth Circuit’s
precedents state that “in entering a sealing order, a ‘judicial officer may explicitly adopt the
facts that the government presents to justify sealing when the evidence appears
creditable,” Media Gen. Operations, 417 F.3d at 430 (quoting Goetz, 886 F.2d at 65), so long

as the ultimate “decision to seal the papers . . . [is] made by the judicial officer,” Goetz, 886

Page 3 of 5
F.2d at 65. Moreover, “[ilf appropriate, the government’s submission and the [judicial]
officer’s reason for sealing the documents can be filed under seal.” Id. at 65; see also In re
Wash. Post Co., 807 F.2d 383, 391 (4th Cir. 1986) (“[I]f the court concludes that a denial of
public access is warranted, the court may file its statement of the reasons for its decision
under seal.”). The government’s interest in sealing may be supported by a desire to
maintain the secrecy of the investigation, preventing the potential subject from being
tipped off, or altering behavior to thwart the government’s ongoing investigation. In re
Application, 707 F.3d at 293.

Ill. Period of Time the United States Seeks to Have Matter Remain
Under Seal (See Local Rule 49(B)(3))

8. Pursuant to Local Rule 49(B)(3), the search warrant materials and the
Nondisclosure Order will remain sealed until the need to maintain the confidentiality of
these materials and the related investigation expires, after which time the United States
will move to unseal the materials. |

9. Notwithstanding this motion to seal, the United States requests
authorization to provide copies as necessary to execute the application.

IV. Reasons for Order of Nondisclosure Pursuant to
18 U.S.C. § 2705(b)

10. Pursuant to 18 U.S.C. § 2705(b), this Court may order Google, Inc., not to
notify any other person or entity (including any customer) of the existence of a search
warrant issued pursuant to § 2703 for such times as this Court deems appropriate, so long
as this Court finds that there is reason to believe such notification would result in, among
other factors, “flight from prosecution,” “destruction of or tampering with evidence,” or

“otherwise seriously jeopardizing an investigation.” fd. at §§ 2'705(b)(2), (3), & (5).

Page 4 of 5
11, In this case, there is reason to believe that notification to any person or entity
of the existence of the search warrant would result in destruction of or tampering with
evidence or witnesses. This is because the investigation is ongoing. The subject, who is
aware of the ongoing investigation, however, does not know the scope of the investigation,
the nature of the evidence being assembled, or the investigative facts determined to date.
Upon becoming aware of this investigative step, and any associated factors in the
government’s affidavit, the subject may destroy and delete electronic and other evidence of
their illegal actions. In addition, a notified subject may also alert other subjects involved in
the criminal activity, if any, thus seriously jeopardizing the investigation.

WHEREFORE, the United States respectfully requests that this motion and
proposed order, be sealed until the United States makes a motion to unseal. The United
States further requests that the Court order Google, Inc. not to notify any person or entity,
including any of its customers, of the existence of the search warrant and related materials
except to law enforcement officers of the U.S. Department of State, Office of Inspector
General, as part of its cooperation with law enforcement agents to execute the search
warrant, pursuant to 18 U.S.C. § 2705(b), for the period of one year from the date of this
Order, subject to renewal upon a proper showing under 18 U.S.C. § 2705(b).

Date: Apriitf 2019 Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

an 22, Tr

Russell L. Carlberg A
Special Assistant U.S. Attérney LT

Page 5 of 5
